*535MEMORANDUM **
To date, appellant has not responded to this court’s April 9, 2007 order directing him to show cause, within 21 days, why summary affirmance of this appeal would not be appropriate. A review of the record and appellant’s brief filed February 28, 2007, indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.